Citation Nr: 0407882	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  95-20 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chloracne.    

2.  Entitlement to a disability rating greater than 30 
percent for residuals of gunshot wound to the right leg with 
damage to Muscle Groups XI and XII.  

3.  Entitlement to a disability rating greater than 10 
percent for peripheral neuropathy of the right leg.  

4.  Entitlement to an initial disability rating greater than 
10 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1993 and September 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The June 1993 rating decision continued the 30 percent 
disability rating for residuals of gunshot wound to the right 
leg, originally established in an October 1969 rating 
decision, but awarded the separate 10 percent rating for 
right leg peripheral neuropathy.  It also granted service 
connection for PTSD and assigned an initial rating of 10 
percent.  The veteran perfected an appeal of each issue.  

The Board notes that the veteran submitted a notice of 
disagreement with the RO February 1994 rating decision that 
denied service connection for a skin disorder.  However, he 
failed to submit a substantive appeal after the RO issued a 
statement of the case in June 1995.  See 38 U.S.C.A. 
§ 7105(a) (West 2002) (Appellate review is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished).  Therefore, that 
issue is not currently before the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.




REMAND

The RO denied service connection for chloracne in a September 
2000 rating decision.  In August 2001, within one year of the 
date of notification of the rating action, the veteran 
submitted a statement in which he discussed why service 
connection for his skin disorder should be granted.  The 
Board construes this statement as a timely notice of 
disagreement with the September 2000 denial of service 
connection for chloracne.  Because the notice of disagreement 
placed the issue in appellate status, the matter must be 
remanded so that the RO may issue a statement of the case.  
38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. §§ 19.9, 
19.26, 19.29 (2003); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

The remaining discussion pertains to the three claims for 
increased disability ratings on appeal.  The Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002), was enacted during the course of 
this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  Among other things, it enhanced VA's 
duty to assist a claimant in developing facts pertinent to 
his claim and expanded VA's duty to notify the claimant and 
his representative, if any, concerning certain aspects of 
claim development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id.  

In this case, review of the claims folder fails to reveal 
notice from the RO to the veteran that complies with these 
VCAA requirements.  Although the RO has issued several VCAA 
letters, there is no communication provided with respect to 
the issues on appeal that adequately notifies the veteran of 
the respective responsibilities of VA and the veteran to 
secure or provide information or evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

With respect to assistance, VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a).  
Specifically, the VCAA provides that the duty to assist 
includes obtaining records of relevant VA medical treatment.  
38 U.S.C.A. 
§ 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive, if not actual, knowledge of 
evidence generated by VA).  In correspondence received in May 
1999, the veteran related that he received medication from 
VA.  In August 2001, the clarified that he had VA treatment 
records at the Dublin VA Medical Center and at the Savannah 
VA Outpatient Clinic, dated at least as far back at 1994.  
Recent attempts to secure records from these facilities 
requested records only from January 2001.  Because the appeal 
stems from the veteran's November 1992 claim, any records 
before 2001 are relevant to the appeal.  On remand, the RO 
should attempt to secure such records.  

The Board notes that the veteran's current address of record 
is in Florida.  VA medical records dated in March 2003 
suggest that he may have sought VA medical care at the 
Daytona Beach Outpatient Clinic.  The RO should also attempt 
to secure any records the veteran has at this facility.  

In addition, the duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  Where the available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  In the instant appeal, the veteran 
last underwent VA examinations in August 2000, nearly four 
years ago.  On remand, the RO should arrange for new 
examinations to secure current findings as to the severity of 
the veteran's disabilities.  

The Board notes that, during the course of this appeal, VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  In 
addition, VA promulgated new regulations concerning the 
evaluation of disability from muscle injuries effective July 
3, 1997.  See 62 Fed. Reg. 30,235 (1997) (codified at 38 
C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  When 
the RO readjudicates the claims for an increased rating for 
residuals of gunshot wound to the right leg and for PTSD, it 
must consider the rating criteria amendments as appropriate. 

Finally, with respect to readjudication of the issues on 
appeal, the Board observes that the veteran was afforded 
several relevant VA examinations in November 1996.  However, 
the RO has not considered findings from those examinations in 
any subsequent supplemental statement of the case.  See 
38 C.F.R. §§ 19.31(b) (when a supplemental statement of the 
case must be furnished), 19.37 (consideration of evidence 
received at the RO prior to transfer of the record to the 
Board).  Consideration of these examination findings is 
particularly relevant to the claim for an increased initial 
rating for PTSD, given the potential applicability of staged 
ratings.  See Fenderson v. West,  12 Vet. App. 119 (1999) (if 
there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found).  When readjudicating the claims on remand, the RO 
should ensure that it considers this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran a 
statement of the case with respect to the 
issue of service connection for 
chloracne, denied in the September 2000 
rating decision.  It should afford the 
veteran the applicable period of time in 
which to perfect his appeal and proceed 
accordingly.  

2.  With respect to the three claims for 
increased disability ratings, the RO 
should take the appropriate steps to 
comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should comply with 
38 U.S.C.A. § 5103(a) and Quartuccio and 
Charles, supra, as well as any other 
applicable legal precedent.  The RO 
should allow the applicable period of 
time for response.  

3.  The RO should attempt to obtain the 
following VA records: (1) from the Dublin 
VA Medical Center, dated from November 
1991 to the present; (2) from the 
Savannah VA Outpatient Clinic, dated from 
November 1991 to the present; and (3) 
from the Daytona Beach Outpatient Clinic, 
all records.  

4.  The RO should arrange for the veteran 
to be scheduled for the following 
examinations.  Each examination should 
include any test or study deemed 
necessary by the examiner.  The claims 
folder should be made available to the 
examiner for review and the examination 
report should state whether such review 
was accomplished. 
	a.  An orthopedic/muscles 
examination to determine the nature and 
severity of disability from residuals of 
gunshot wound to the right leg with 
damage to Muscle Groups XI and XII.  The 
report should include subjective 
complaints from the veteran, findings on 
physical examination, and comments from 
the examiner as to the extent to which 
the disability impacts the veteran's 
ability to work.
	b.  A neurology examination to 
determine the nature and severity of 
disability from peripheral neuropathy of 
the right leg.  The report should include 
subjective complaints from the veteran, 
findings on physical examination, and 
comments from the examiner as to the 
extent to which the disability impacts 
the veteran's ability to work.
	c.  A psychiatric examination to 
determine the nature and severity of 
disability from PTSD.  The examination 
report should include subjective 
complaints from the veteran, a discussion 
of social and occupational history, 
findings on mental status examination, 
and comments from the examiner as to the 
extent to which the disability impacts 
the veteran's ability to work.

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

6.  After completing any additional 
necessary development, the RO should 
reajudicate each of the three claims for 
an increased disability rating on appeal.  
This readjudication must consider all 
evidence of record, including results 
from the November 1996 VA examination 
results.  In addition, the readjudication 
of disability ratings for residuals of 
gunshot wound to the right leg and for 
PTSD must also include consideration of 
previous and amended versions of the 
rating criteria as appropriate.  See 
Karnas, supra.  If the disposition of any 
claim remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the appropriate 
period of time for response. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


